Citation Nr: 0012890	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1950 to 
August 1954 with approximately one year, eleven months of 
other service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the RO has been incorrectly referring to 
the issue of service connection for hearing loss as whether 
new and material evidence has been provided to reopen the 
claim for service connection of hearing loss.  

The record does not contain any indication of a previous and 
final rating decision denying service connection for hearing 
loss.  The initial rating decision denying service connection 
for hearing loss was issued in October 1997.  The record 
indicates that the veteran submitted a timely appeal of this 
decision and later perfected his appeal.  Since there is no 
previous final rating decision denying service connection for 
hearing loss, the correct issue is entitlement to service 
connection for hearing loss.  

The Board is of the opinion that its adjudication of the 
issue of service connection for hearing loss does not 
prejudice the veteran in this instance.  While the RO framed 
the issue as whether new and material evidence had been 
presented to reopen the claim of service connection for 
hearing loss, it continued to decide the claim as if it were 
adjudicating a standard service connection claim.  In 
addition, the RO provided the veteran with a Statement of the 
Case (SOC) which contained the applicable laws and 
regulations pertaining to service connection.  The Board 
further finds that the veteran has had ample opportunity to 
provide evidence and arguments on the issue of service 
connection for hearing loss, and has indeed done so, and that 
he is prejudiced with the Board's determination on this 
basis.  See Bernard v Brown, 4 Vet.App. 384 (1993).  


FINDING OF FACT

The claims of entitlement to service connection for hearing 
loss and tinnitus are not supported by cognizable evidence 
showing that the claims are plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for hearing 
loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not document diagnoses or 
complaints of hearing loss or tinnitus.  On examination in 
October 1950 the ears were described as normal with "15/15" 
hearing in both hears.  

On separation examination in August 1954 it was reported that 
no defects were found.  No diagnosis of hearing loss or 
tinnitus was documented.  The examination report indicates 
that audiometer testing was not performed; however, it does 
indicate that hearing was evaluated.  The examiner noted that 
whispered voice in both ears was 15/15.  

In July 1997 the veteran submitted a claim for entitlement to 
service connection for hearing loss and tinnitus.  It was 
contended that the hearing loss first started in July 1977 
and that the tinnitus had been present since January 1951.  
He referred to being treated by a Dr. M.  

In July 1997 the RO sent a notice to Dr. J.K.M. requesting 
records of his treatment of the veteran.  The letter was 
returned with a notice indicating that the mailbox had been 
closed with no forward mailing address.  

In a July 1997 letter the veteran reported that he did not 
receive any treatment for hearing loss while in the service.  
He reported undergoing a physical examination conducted by 
Dr. M. in 1975 or 1976, and that he was informed by Dr. M. 
that his hearing loss and tinnitus were most probably related 
to close and direct exposure to jet engines running at or 
near full power.  He reported this type of exposure 
throughout his naval career.  He went on to note that Dr. M. 
had retired and that he had been unable to contact him or 
find records of the examination.  

A pure tone audiogram performed at the Sadler Clinic in 
December 1997 indicated that the veteran had right ear 
hearing loss in decibels (dB) at about 20 dB at 500 and 1000 
hertz, between 20 and 30 dB at 2000 hertz, and about 80 dB at 
4000 hertz.  The same approximate results were noted with the 
left ear.  No diagnosis or opinion was documented.  

The veteran underwent testing of his hearing acuity at a VA 
Medical Center (VAMC) in April 1998.  He reported decreased 
hearing and tinnitus bilaterally.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
60
84
LEFT
25
25
50
62
68

The assessment was normal to mild sensorineural loss through 
2,000 hertz, moderately severe to severe sensorineural loss 
above 2,000 hertz, and normal middle ear function of the 
right ear.  The left ear assessment was normal to mild loss 
through 1,500 hertz, moderate to severe loss above 1,500 
hertz, and normal middle ear function.  No diagnosis of 
tinnitus was documented.  

In a statement received by the RO in July 1998 the veteran 
again reported that Dr. J.M. had opined that his hearing loss 
was consistent with hearing loss associated with proximity to 
jet engines.  He also indicated that Dr. J.M. was deceased 
and that records regarding the examination were not 
obtainable.  

The veteran also reported that he was advised during his 
December 1997 hearing evaluation at the Sadler Clinic that 
his hearing loss and tinnitus were consistent with exposure 
to noise levels associated with jet engines.  He indicated 
that a copy of the evaluation was enclosed with the letter.  
The record establishes that a copy of the evaluation from 
Sadler Clinic was enclosed with this letter, and the contents 
of the examination report are summarized above.  

In December 1998 the veteran's representative appeared to 
contend that the veteran's hearing loss and tinnitus were 
related to combat, as he was aboard a ship servicing aircraft 
during the Korean conflict.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for hearing 
loss and tinnitus must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
is suffering from a current tinnitus disability.  There are 
no post-service medical records documenting treatment or a 
diagnosis of tinnitus.  While he was documented as 
complaining of tinnitus during the April 1998 VA examination, 
no diagnosis of tinnitus was documented.  

Because the veteran has failed to establish proof of a 
current diagnosis or disability of tinnitus, the Board finds 
that his claim of entitlement to service connection for 
tinnitus must be denied as not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (holding that veteran 
was not entitled to service connection where there was a 
total lack of evidence of any hypertension existing since 
service).  

The record shows that the veteran has a current hearing loss 
disability.  However, the veteran has failed to provide 
medical evidence of a nexus between his current hearing loss 
and military service.  There are no documented medical 
opinions or other competent evidence of record linking the 
veteran's current hearing loss disability to military 
service.  

In addition there is no evidence that any chronic disease was 
shown in service or during an applicable presumption period.  
Nor is there medical evidence of a relationship between the 
veteran's current hearing loss and any alleged continuity of 
symptomatology, although it appears that the veteran has not 
contended continuity of symptomatology with regard to hearing 
loss, as he has acknowledged that he did not receive 
treatment for hearing loss in service and did not find out 
that he had hearing loss until three years after his 
discharge from service.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

The veteran has reported being told by Dr. J.M. that his 
tinnitus was consistent with exposure to jet engines and that 
he was advised by the Sadler Clinic that his hearing loss and 
tinnitus are consistent with exposure to noise levels 
associated with jet engines.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

However, such evidence must be identified with some degree of 
specificity; with an indication that the evidence exists or 
could be obtained and that it would well-ground the claim.  
McKnight, Robinette, supra.  

In this case, the veteran has indicated that records from Dr. 
J.M. could not be obtained.  Nonetheless, the RO requested 
such records.  The letter was returned indicating that the 
mail box was closed with no forwarding address.  The Board 
concludes that the RO was not under a duty to inform the 
veteran of the need to obtain these records, as the veteran 
indicated that such records could not be obtained, and that 
the RO therefore went beyond what was required of it by 
requesting such records.  See Voerth, supra.  

As was stated above, the veteran also reported being advised 
during a December 1997 audiological evaluation at the Sadler 
Clinic that his hearing loss and tinnitus were consistent 
with exposure to noise levels associated with jet engines.  

The Board is of the opinion that the duty to inform does not 
apply to the evidence referred to above, as the record 
indicates that the December 1997 evaluation is already of 
record.  In the July 1998 letter in which he reported being 
advised by the Sadler Clinic that his hearing loss and 
tinnitus were consistent with exposure to jet engine noise, 
the veteran also indicated that a copy of the referenced 
examination was enclosed with the letter.  

There is a copy of the December 1997 evaluation enclosed with 
the letter; however, there is no documented opinion linking 
any hearing impairment, including hearing loss and tinnitus, 
to jet engine exposure to service or to military service in 
general.  

The duty to notify or inform does not apply in this instance 
since the veteran indicated that the examination he was 
referring to was enclosed with his letter.  In addition, the 
veteran's own statements of what was told to him during his 
examination with Dr. J.M., and what someone allegedly said to 
him during the December 1997 examination at the Sadler Clinic 
are inadequate to well-ground this claim because such 
statements are filtered through a layman's sensibilities (the 
veteran's) and are therefore simply too attenuated and 
unreliable to constitute medical evidence sufficient to well-
ground the claim.  Carbino v. Gober, 10 Vet. App. 507, 510 
(1997).  

The veteran's own opinions and statements will not suffice to 
well-ground his claims.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's hearing loss is related to a disease or injury 
incurred during service, or whether he has a current medical 
diagnosis of tinnitus.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

The Board additionally notes that the veteran's 
representative appeared to contend in December 1998 that his 
hearing loss and tinnitus were incurred as a result of 
combat, contending that he serviced aircraft involved in the 
Korean conflict.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (emphasis added).  

Working aboard a ship serving aircraft involved in the Korean 
conflict is not combat because it does not show that the 
veteran personally participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  


Regardless, even if the veteran were found to have engaged in 
combat, he would still be required to show evidence of a 
current disability and a link between that current disability 
and service.  

Section 1154(b) pertains to proof of incurrence or 
aggravation of a disease, not to whether the veteran has a 
present disability or whether that present disability is 
linked to service.  See Kessel v. West 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service to succeed on the merits of a claim); 
see also Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability of tinnitus, and has not 
presented evidence of a nexus between his hearing loss and 
service.  Consequently, the Board concludes that the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board finds that the RO was not under a duty to assist 
the veteran in developing facts pertinent to his claims of 
service connection for hearing loss and tinnitus prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).



The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  The representative cites to Part VI, 
paragraphs "1.103a" (presumed to be 1.03a, as there is no 
section 1.103a pertaining to development of claims) and 2.10f 
in support of the proposition that the RO must fully develop 
a claim prior to a determination of whether a claim is well-
grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1999), prior to 
determining that a claim is not well-grounded.  In addition, 
it was more recently held that under 38 U.S.C.A. § 5107(a), 
VA has a duty to assist only those appellants who have 
established well-grounded claims.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim, 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, paragraph 1.03(a) and Part VI, paragraph 2.10(f) were 
rescinded.  It also was noted that there are currently no 
exceptions to the rule that VA has no duty to assist the 
veteran absent a well-grounded claim.  

The Board has determined, therefore, that in the absence of 
well-grounded claims for service connection for hearing loss 
and tinnitus, VA has no duty to assist the veteran in 
developing his case on these issues.  

As the veteran's claims for service connection of hearing 
loss and tinnitus are not well grounded, the doctrine of 
reasonable doubt has no application to his claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for hearing loss and 
tinnitus, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

